Title: To George Washington from Jonathan Boucher, 18 August 1770
From: Boucher, Jonathan
To: Washington, George

 

Sir
Annapolis, Augt 18th 1770.

Jack comes a Day or two sooner than I intended, in Consequence of an Invitation from Mr Galloway, & Mr Magowan, to go to West River, which He does this Day. He brings You some Samples, which I hardly expect will please. Mr Antho. Stewart has a Cargo just arriv’d, not yet opened, in which, He says, are Assortmts of Coating: Shou’d you rather incline to wait for a choice out of These, if You will be so good as to give Me yr Directions, I will endeavour to attend to Them. Their common Rate of selling, for ready Money, is at 100 ⅌Cent, which I think is cheaper than with You. A Vessel will clear out from hence for London, in abt a Week or ten Days. I will be careful of any Letters You may want to put on Board.
They are still going on wth thr Subscriptn for clearg the Potomac, &, as I am told, wth Spirit. Four hundred pounds are subscribed in this City; nor have They yet got all They xpect. Messrs Jacques & Johnson set off for Frederick to-morrow, & talk of fixing a Day for a general Meeting, before They return. Will it be convenient & agreeable to You to attend—about a Month hence, if You have Notice in Time—at the Spot, i:e: at, or near Semple’s?
Dr Ross yesterday shew’d Me a Letter He had just recd from Croghan at Pittsburg, which informs Him that a new Government is certainly determin’d upon in that Western World—& that either Coll Mercer or one Mr Wharton are to be appointed Governor. He speaks of its Boundaries &c. wth Certainty, as a Matter of Fact. Have You heard of it—& the Particulars? It will be an immense Acquisition, if not immediately to the Wealth, certainly to the Strength of these Governments—& a fine Field for a projectg Spirit to adventure in. I am, Sir, Yr most Obedt Hble Servt

Jonan Boucher

